Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 1 of 49



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 17-20186-CIV-JEM

   GLORIDELFA BARRIOS and all others    )
   similarly situated under 29 U.S.C. 216(b),
                                        )
                                        )
                  Plaintiff,            )
         vs.                            )
                                        )
   SOLASI ACCOUNTING & TAX ADVICE & )
   DESIGN OF THE WORDS IN DARK BLUE )
   AT LEFT SIDE HAS A CIRCLE COLORED )
   BLUE, PURPLE AND GREEN LIGHT a/k/a )
   SOLASI, et al.                       )
                                        )
                  Defendants.           )
   ____________________________________ )

    AMENDED JOINT PROPOSED JURY INSTRUCTIONS AND PROPOSED VERDICT

                                                FORM(S)

          Plaintiff,   GLORIDELFA       BARRIOS          (“Plaintiff”),   and   Defendants,   SOLASI

   ACCOUNTING & TAX ADVICE & DESIGN OF THE WORDS IN DARK BLUE AT LEFT

   SIDE HAS A CIRCLE COLORED BLUE, PURPLE AND GREEN LIGHT a/k/a SOLASI,

   LACAYO TRADE GROUP INC, and SOPHIA LACAYO (collectively referred to as the

   “Defendants”), (Plaintiff and Defendants are collectively referred to herein as the “Parties”) by

   and through their respective undersigned counsel, pursuant to Local Rule 16.1 of the Southern

   District of Florida and Federal Rule of Civil Procedure 51, hereby submit their Amended Joint

   Proposed Jury Instructions and Verdict Form(s).

          Instructions proposed only by Plaintiff to which Defendants object are italicized, and

   instructions proposed only by Defendants to which Plaintiff objects are bold-faced.

          Dated this __ day of February , 2020.




                                                     1
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 2 of 49



   s/ Jose M. Sanchez, Esq.                 s/ Lisa Kuhlman
   JOSE M. SANCHEZ, ESQ                     LISA KUHLMAN
   Florida Bar No. 0050288                  Florida Bar No. 978027
   E-Mail: jms_law@yahoo.com                Email: lkuhlman.jhzidellpa@gmail.com
   JMS Law, P.A.                            The Law Offices of J.H. Zidell, P.A.
   8355 W. Flagler St #322                  300 71st Street, Suite 605
   Miami, Florida 33144                     Miami Beach, Florida 33141
   Attorney for Defendants                  Attorneys for Plaintiff
   Tel: (786) 351-1935                      Tel: (305) 865-6766




                                        2
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 3 of 49



                   TO BE GIVEN AT THE BEGINNING OF THE CASE
                         General Preliminary Instruction
   Members of the Jury:
         Now that you’ve been sworn, I need to explain some basic principles about a

   civil trial and your duty as jurors. These are preliminary instructions. I’ll give you

   more detailed instructions at the end of the trial.

   The jury’s duty:

         It’s your duty to listen to the evidence, decide what happened, and apply the

   law to the facts. It’s my job to provide you with the law you must apply - and you

   must follow the law even if you disagree with it.

   What is evidence:

         You must decide the case on only the evidence presented in the courtroom.

   Evidence comes in many forms. It can be testimony about what someone saw,

   heard, or smelled. It can be an exhibit or a photograph. It can be someone’s

   opinion. But, anything the lawyers say is not evidence and isn’t binding on you.

         You shouldn’t assume from anything I’ve said that I have any opinion about

   any factual issue in this case. Except for my instructions to you on the law, you

   should disregard anything I may have said during the trial in arriving at your own

   decision about the facts.

         Your own recollection and interpretation of the evidence is what matters.




                                               3
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 4 of 49



         In considering the evidence you may use reasoning and common sense to

   make deductions and reach conclusions. You shouldn’t be concerned about

   whether the evidence is direct or circumstantial.

         Some evidence may prove a fact indirectly. Let’s say a witness saw wet

   grass outside and people walking into the courthouse carrying wet umbrellas. This

   may be indirect evidence that it rained, even though the witness didn’t personally

   see it rain. Indirect evidence like this is also called “circumstantial evidence” -

   simply a chain of circumstances that likely proves a fact.

         "Direct evidence" is the testimony of a person who asserts that he or she has

   actual knowledge of a fact, such as an eyewitness.

         As far as the law is concerned, it makes no difference whether evidence is

   direct or indirect. You may choose to believe or disbelieve either kind. Your job is

   to give each piece of evidence whatever weight you think it deserves.

   What is not evidence:

         During the trial, you’ll hear certain things that are not evidence and you

   must not consider them.

         First, the lawyers’ statements and arguments aren’t evidence. In their

   opening statements and closing arguments, the lawyers will discuss the case. Their

   remarks may help you follow each side’s arguments and presentation of evidence.

   But the remarks themselves aren’t evidence and shouldn’t play a role in your



                                             4
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 5 of 49



   deliberations.

         Second, the lawyers’ questions and objections aren’t evidence. Only the

   witnesses’ answers are evidence. Don’t decide that something is true just because a

   lawyer’s question suggests that it is. For example, a lawyer may ask a witness,

   “You saw Mr. Jones hit his sister, didn’t you?” That question is not evidence of

   what the witness saw or what Mr. Jones did - unless the witness agrees with it.

         There are rules of evidence that control what the court can receive into

   evidence. When a lawyer asks a witness a question or presents an exhibit, the

   opposing lawyer may object if [he/she] thinks the rules of evidence don’t permit it.

   If I overrule the objection, then the witness may answer the question or the court

   may receive the exhibit. If I sustain the objection, then the witness cannot answer

   the question, and the court cannot receive the exhibit. When I sustain an objection

   to a question, you must ignore the question and not guess what the answer might

   have been.

         Sometimes I may disallow evidence - this is also called “striking” evidence -

   and order you to disregard or ignore it. That means that you must not consider that

   evidence when you are deciding the case.

         I may allow some evidence for only a limited purpose. When I instruct you

   that I have admitted an item of evidence for a limited purpose, you must consider it

   for only that purpose and no other.



                                            5
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 6 of 49



   Credibility of witnesses:

         To reach a verdict, you may have to decide which testimony to believe and

   which testimony not to believe. When I say you must consider all the evidence, I

   don’t mean that you must accept all the evidence as true or accurate. You should

   decide whether you believe what each witness had to say, and how important that

   testimony was. In making that decision you may believe or disbelieve any witness,

   in whole or in part. The number of witnesses testifying concerning a particular

   point doesn’t necessarily matter. You may believe everything a witness says, part

   of it, or none of it. When considering a witness’s testimony, you may take into

   account:

      • the witness’s opportunity and ability to see, hear, or know the things the

         witness is testifying about;

      • the witness’s memory;

      • the witness’s manner while testifying;

      • any interest the witness has in the outcome of the case;

      • any bias or prejudice the witness may have;

      • any other evidence that contradicts the witness’s testimony;

      • the reasonableness of the witness’s testimony in light of all the evidence;

         and

      • any other factors affecting believability.


                                            6
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 7 of 49



   At the end of the trial, I’ll give you additional guidelines for determining a

   witness’s credibility.

   Description of the case:

         This case arises under the Fair Labor Standards Act (sometimes referred to

   as the “FLSA”) and Florida law/Florida Constitution/ Florida Minimum Wage Act

   (sometimes referred to as the “FMWA”), the federal and state laws that, among

   other things, provides for the payment of overtime and minimum wages.

         On January 16, 2017, Plaintiff filed her initial Complaint against Defendants

   at which time Plaintiff alleges she still had a working relationship with Defendants.

         Plaintiff alleges that she worked for Defendants as an assistant from on or

   about January 1, 2014 through on or about January 2017. Plaintiff seeks to recover

   her alleged overtime and minimum wages owed to her by Defendants. Plaintiff

   alleges that Defendants willfully and intentionally refused to pay Plaintiff her

   overtime and minimum wages as required by the Federal law – the Fair Labor

   Standards Act (“FLSA) – and Plaintiff believes under the Florida law/Florida

   Constitution/ Florida Minimum Wage Act (“FMWA”).During the course of

   Plaintiff’s employment period with Defendants, Plaintiff alleges she was paid an

   occasional, minimal, substandard overtime payment, but that this overtime

   payment was less than her hourly rate of pay. Further, between the period of on or

   about November 10, 2016 through Plaintiff’s last day of employment with



                                             7
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 8 of 49



   Defendants, Plaintiff alleges she worked an average of 60 hours a week for the

   Defendants and was paid nothing at all. Therefore, Plaintiff claims difference

   between her average hourly rate and the applicable minimum wage rate for all

   hours worked.

         Defendants deny Plaintiff’s allegations and contend that Plaintiff is exempt

   from the FLSA either as an independent contractor or manager and compensated

   her adequately for all work performed. Despite the fact that Plaintiff is exempt

   from overtime laws, Defendants allege that they compensated her for any extra

   hours worked in good faith. Defendants deny that Plaintiff worked the hours she

   alleges because Plaintiff’s pay stubs accurately record the hours she worked.

   Defendants allege that they never intentionally refused to pay Plaintiff any

   overtime or minimum wage. Defendants contend that they compensated Plaintiff

   more than the minimum wage requirement between the period of on or about

   November 10, 2016 through Plaintiff’s last day of employment with Defendants.

   Burden of proof:

         Plaintiff has the burden of proving their respective case by what the law calls

   a “preponderance of the evidence.” That means Plaintiff must prove that, in light of

   all the evidence, what he claims is more likely true than not. So, if you could put

   the evidence favoring Plaintiff and the evidence favoring Defendants on opposite

   sides of balancing scales, Plaintiff needs to make the scales tip to him. If Plaintiff



                                             8
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 9 of 49



   fails to meet this burden, you must find in favor of Defendants.

         To decide whether any fact has been proved by a preponderance of the

   evidence, you may - unless I instruct you otherwise - consider the testimony of all

   witnesses, regardless of who called them, and all exhibits that the court allowed,

   regardless of who produced them. After considering all the evidence, if you decide

   a claim or fact is more likely true than not, then the claim or fact has been proved

   by a preponderance of the evidence.

         On certain issues, called “affirmative defenses,” Defendants have the burden

   of proving the elements of a defense by a preponderance of the evidence. I’ll

   instruct you on the facts Defendants must prove for any affirmative defense. After

   considering all the evidence, if you decide that Defendants have successfully

   proven that the required facts are more likely true than not, the affirmative defense

   is proved.

         While serving on the jury, you may not talk with anyone about anything

   related to the case. You may tell people that you’re a juror and give them

   information about when you must be in court. But you must not discuss anything

   about the case itself with anyone.

         You shouldn’t even talk about the case with each other until you begin your

   deliberations. You want to make sure you’ve heard everything - all the evidence,

   the lawyers’ closing arguments, and my instructions on the law - before you begin



                                             9
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 10 of 49



   deliberating. You should keep an open mind until the end of the trial. Premature

   discussions may lead to a premature decision.

          In this age of technology, I want to emphasize that in addition to not talking

   face-to-face with anyone about the case, you must not communicate with anyone

   about the case by any other means. This includes e-mails, text messages, and the

   Internet, including social-networking websites such as Facebook, MySpace, and

   Twitter.

          You also shouldn’t Google or search online or offline for any information

   about the case, the parties, or the law. Don’t read or listen to the news about this

   case, visit any places related to this case, or research any fact, issue, or law related

   to this case. The law forbids the jurors to talk with anyone else about the case and

   forbids anyone else to talk to the jurors about it. It’s very important that you

   understand why these rules exist and why they’re so important. You must base

   your decision only on the testimony and other evidence presented in the courtroom.

   It is not fair to the parties if you base your decision in any way on information you

   acquire outside the courtroom. For example, the law often uses words and phrases

   in special ways, so it’s important that any definitions you hear come only from me

   and not from any other source. Only you jurors can decide a verdict in this case.

   The law sees only you as fair, and only you have promised to be fair - no one else

   is so qualified.



                                              10
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 11 of 49



   Taking notes:

            If you wish, you may take notes to help you remember what the witnesses

   said. If you do take notes, please don’t share them with anyone until you go to the

   jury room to decide the case. Don’t let note-taking distract you from carefully

   listening to and observing the witnesses. When you leave the courtroom, you

   should leave your notes hidden from view in the jury room.

            Whether or not you take notes, you should rely on your own memory of the

   testimony. Your notes are there only to help your memory. They’re not entitled to

   greater weight than your memory or impression about the testimony.

   Course of the trial:

            Let’s walk through the trial. First, each side may make an opening statement,

   but they don’t have to. Remember, an opening statement isn’t evidence, and it’s

   not supposed to be argumentative; it’s just an outline of what that party intends to

   prove.

            Next, Plaintiff will present Plaintiff’s witnesses and ask them questions.

   After Plaintiff questions Plaintiff’s witnesses, Defendants, may ask the witness

   questions - this is called “cross-examining” the witness. Then Defendants will

   present their witnesses, and Plaintiff may cross-examine them. You should base

   your decision on all the evidence, regardless of which party presented it.

            After all the evidence is in, the parties’ lawyers will present their closing



                                              11
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 12 of 49



   arguments to summarize and interpret the evidence for you, and then I’ll give you

   instructions on the law.

   Official English Translation/Interpretation:
         You may hear or see languages other than English during this trial. You

   must consider evidence provided through only the official court

   [interpreters/translators]. It is important that all jurors consider the same evidence.

   So even if some of you know Spanish you must accept the English

   [interpretation/translation] provided and disregard any different meaning.


   Pattern Jury Instructions for the Eleventh Circuit § 1.1 (2014 ed.); see id.
   Preliminary Instructions before Trial.

         GIVEN AS REQUESTED                     _____________________
         GIVEN AS MODIFIED                 _____________________
         REFUSED                           _____________________
         WITHDRAWN                         _____________________




                                              12
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 13 of 49



                          PROPOSED INSTRUCTION NO. 1
                    THE DUTY TO FOLLOW INSTRUCTIONS
                       CORPORATE PARTY INVOLVED
         Your decision must be based only on the evidence presented here. You must

   not be influenced in any way by either sympathy for or prejudice against anyone.

         You must follow the law as I explain it – even if you do not agree with the

   law – and you must follow all of my instructions as a whole. You must not single

   out or disregard any of the instructions on the law.

         The fact that a corporation – in this case an Inc. - is involved as a party must

   not affect your decision in any way. A corporation and all other persons stand

   equal before the law and must be dealt with as equals in a court of justice. When a

   corporation is involved, of course, it may act only through people as its employees;

   and, in general, a corporation is responsible under the law for the acts and

   statements of its employees which are made within the scope of their duties as

   employees of the company.

   11th Circuit Pattern Jury Instruction (Civil Cases) 2014 (modified).

         GIVEN AS REQUESTED                    _____________________
         GIVEN AS MODIFIED                _____________________
         REFUSED                          _____________________
         WITHDRAWN                        _____________________




                                             13
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 14 of 49



                      PROPOSED JURY INSTRUCTION NO. 2
                          IMPEACHMENT OF WITNESSES
                              (Inconsistent Statement)
         You should also ask yourself whether there was evidence that a witness

   testified falsely about an important fact. And ask whether there was evidence that

   at some other time a witness said or did something, or didn’t say or do something,

   that was different from the testimony the witness gave during this trial.

         But keep in mind that a simple mistake doesn’t mean a witness wasn’t

   telling the truth as he or she remembers it. People naturally tend to forget some

   things or remember them inaccurately. So, if a witness misstated something, you

   must decide whether it was because of an innocent lapse in memory or an

   intentional deception. The significance of your decision may depend on whether

   the misstatement is about an important fact or about an unimportant detail.

   11th Circuit Pattern Jury Instruction (Civil Cases) 2013, 3.5.1.
         GIVEN AS REQUESTED                     _____________________
         GIVEN AS MODIFIED                 _____________________
         REFUSED                           _____________________
         WITHDRAWN                         _____________________




                                             14
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 15 of 49



                      PROPOSED JURY INSTRUCTION NO. 3
    Responsibility for Proof –Plaintiffs’ Claim[s], Cross Claims, Counterclaims -
                           Preponderance of the Evidence
         In this case it is the responsibility of the Plaintiff to prove every essential

   part of his claim[s] by a “preponderance of the evidence.” This is sometimes called

   the "burden of proof" or the "burden of persuasion."

         A “preponderance of the evidence” simply means an amount of evidence

   that is enough to persuade you that Plaintiff claim is more likely true than not true.

         If the proof fails to establish any essential part of a claim or contention by a

   preponderance of the evidence, you should find against the Plaintiff.

         In deciding whether any fact has been proved by a preponderance of the

   evidence, you may consider the testimony of all of the witnesses, regardless of who

   may have called them, and all of the exhibits received in evidence, regardless of

   who may have produced them.

         If the proof fails to establish any essential part of Plaintiff’s claim by a

   preponderance of the evidence, you should find for the Defendants as to that claim.

   11th Circuit Pattern Jury Instruction (Civil Cases) 2013, 3.7.1.
         GIVEN AS REQUESTED                     _____________________
         GIVEN AS MODIFIED                 _____________________
         REFUSED                           _____________________
         WITHDRAWN                         _____________________




                                             15
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 16 of 49



                     PROPOSED JURY INSTRUCTION NO. 4
                            FAIR LABOR STANDARDS ACT
                                 (29 USC Section 216)
         In this case, Plaintiff alleges that the Defendants did not pay Plaintiff the

   overtime and minimum wages required by the federal Fair Labor Standards Act,

   also known as the FLSA, and Florida law/Florida Constitution/ Florida Minimum

   Wage Act, also known as the FMWA. To succeed on her claim against

   Defendants, Plaintiff must prove each of the following facts by a preponderance of

   the evidence:

         First: That the Plaintiff was employed by the Defendants during the time

         period involved;

         Second: In Plaintiff’s work for the Defendants, the Plaintiff was either

         engaged in commerce or in the production of goods or materials for

         commerce or were employed by an enterprise engaged in commerce or the

         production of goods or materials for commerce and that the Defendants had

         annual gross sales of at least $500,000 for the relevant time period; and

         Third: That the Defendants failed to pay the Plaintiff the overtime pay for all

         hours worked by the Plaintiff in excess of 40 hours in one or more

         workweeks as required by law. Plaintiff must also prove that Defendants

         failed to pay her the minimum pay for all hours worked by Plaintiff in one or

         more workweeks.



                                            16
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 17 of 49



         In the verdict form that I will explain in a moment, you will be asked to

   answer questions about these factual issues.

         For the first element, the Parties agree that Plaintiff was an employee of the

   Defendants, SOLASI ACCOUNTING & TAX ADVICE & DESIGN OF THE

   WORDS IN DARK BLUE AT LEFT SIDE HAS A CIRCLE COLORED BLUE,

   PURPLE AND GREEN LIGHT a/k/a SOLASI, and LACAYO TRADE GROUP

   INC. Therefore, you should consider the first element established as to Defendants,

   SOLASI ACCOUNTING & TAX ADVICE & DESIGN OF THE WORDS IN DARK

   BLUE AT LEFT SIDE HAS A CIRCLE COLORED BLUE, PURPLE AND GREEN

   LIGHT a/k/a SOLASI, and LACAYO TRADE GROUP INC. The Parties dispute

   the first element to the extent that Plaintiff alleges she was an employee of the

   Defendant, SOLASI ACCOUNTING & TAX ADVICE & DESIGN OF THE

   WORDS IN DARK BLUE AT LEFT SIDE HAS A CIRCLE COLORED

   BLUE, PURPLE AND GREEN LIGHT a/k/a SOLASI, because Defendants

   allege said named Defendant is not a corporate entity and is only a trademark

   owned by Sophia Lacayo. However, you will need to determine whether Plaintiff

   was employed by Defendant, SOLASI ACCOUNTING & TAX ADVICE &

   DESIGN OF THE WORDS IN DARK BLUE AT LEFT SIDE HAS A

   CIRCLE COLORED BLUE, PURPLE AND GREEN LIGHT a/k/a SOLASI,

   and/or the individual Defendant, SOPHIA LACAYO,              for the relevant time



                                            17
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 18 of 49



   period.

         The second element is not disputed by the Parties and, therefore, you should

   consider the second element established. No evidence will be offered regarding

   this element.

         The Parties dispute the third element as the Defendants claim they did not

   fail to pay the Plaintiff the overtime and/or minimum pay required by law that

   Plaintiff seeks. Therefore, you must decide whether any overtime and/or minimum

   wages are due to Plaintiff, and if so how much.

         The applicable Florida minimum wage rate required by the FLSA and

   FMWA during the relevant employment period of Plaintiff was as follows:

                   YEAR                          FLORIDA MINIMUM WAGE
                                                     RATE PER HOUR

                    2014                                   $7.93/hour


                    2015                                   $8.05/hour


                    2016                                   $8.05/hour


                    2017                                   $8.25/hour



         You must apply the above rates in this case for each year. As to minimum

   wages, the amount of damages to the Plaintiff is the difference between the amount


                                           18
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 19 of 49



   Plaintiff should have been paid under the stated rates and the amount Plaintiff was

   actually paid.

         The FLSA requires an employer to pay an employee at least one-and-one-

   half times the employee's “regular rate” for time worked over 40 hours in a

   workweek. Put another way, if an employee works more than 40 hours in one

   workweek, the employer must pay the employee the overtime rate of 1.5 times the

   regular rate for all time worked after the first 40 hours. This is commonly known

   as time-and-a-half pay for overtime work.

         The employee's regular rate for one week is the basis for calculating any

   overtime pay due to the employee. Unless a specific hourly rate was agreed upon,

   the “regular rate” for a week is determined by dividing the total wages paid for the

   week by the total number of hours the weekly salary was intended to compensate.

   To calculate how much overtime pay was owed to the Plaintiff for a certain week,

   subtract 40 from the total number of hours they worked and multiply the difference

   by the overtime rate. Defendants failed to pay the Plaintiff the required overtime

   pay if the Defendants paid Plaintiff less than that amount. However, the hourly

   rate used to calculate the overtime rate must at least be at the applicable minimum

   wage rate for the respective period of time.

         If you find that the Plaintiff has proved Plaintiff’s claim, then you must turn

   to the question of damages which the Plaintiff is entitled to recover.



                                             19
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 20 of 49



         The measure of damages is the difference between what the Plaintiff should

   have been paid under the Acts and the amount that you find the Plaintiff actually

   waspaid.

         This lawsuit was filed on January 16, 2017. Plaintiff is entitled to recover

   lost overtime wages from the date of the filing of this lawsuit back to no more than

   two years (1/16/15-11/10/16) —unless you find that the employer, Defendants,

   either knew or showed reckless disregard for whether the FLSA prohibited its

   conduct. If you find that the employer, Defendants, knew or showed reckless

   disregard for whether the FLSA prohibited its conduct, then Plaintiff is entitled to

   recover lost overtime wages from the date of the filing of her lawsuit back to no

   more than three years (1/16/14-11/10/16). As it relates to Plaintiff’s allegations for

   unpaid minimum wages, Plaintiff is entitled to recover lost minimum wages from

   the date of the filing of this lawsuit back to no more than four years (1/1/14-

   11/10/16 – Plaintiff’s entire employment period), or five years if the Defendants

   knew or showed reckless disregard for whether the Florida Minimum Wage Act

   prohibited its conduct.

         An employer willfully violates the Act if he should inquire as to whether

   actions violate the Act, but fails to do so. A willful violation of the Act occurs

   when an employer either knows that his conduct is prohibited by or “show[s]

   reckless disregard for” the overtime wage laws. An employer knowingly violates



                                              20
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 21 of 49



   the Act if he disregards the overtime wage laws deliberately or intentionally, such

   as by ignoring “advice from a responsible official…that the conduct in questions is

   not lawful.” An employer acts with reckless disregard for the Act if the employer’s

   conduct is more than “merely negligent,” and is blameworthy “if the employer

   should have inquired further into whether [his] conduct was in compliance with the

   Act, and failed to make adequate further inquiry.”

         The law requires an employer to keep records of how many hours its

   employees work and the amount they are paid. Every employer is required to

   maintain and preserve payroll or other records with respect to each employee

   containing the name in full, as used for social security recordkeeping purposes, and

   on the same record, the employee’s home address, date of birth, sex and

   occupation in which employed, time of day and day of week on which the

   employee's workweek begins including the starting time and length of each

   employee's work period, regular hourly rate of pay for any workweek in which

   overtime compensation is due, explain basis of pay by indicating the monetary

   amount paid on a per hour, per day, the amount and nature of each payment, hours

   worked each workday and total hours worked each workweek (for purposes of this

   section, a "workday" is any fixed period of 24 consecutive hours and a

   "workweek" is any fixed and regularly recurring period of 7 consecutive

   workdays), total daily or weekly straight-time earnings or wages due for hours



                                            21
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 22 of 49



   worked during the workday or workweek, exclusive of premium overtime

   compensation, total premium pay for overtime hour, and total additions to or

   deductions from wages paid each pay period including employee purchase orders

   or wage assignments. Also, in individual employee records, the dates, amounts,

   and nature of the items which make up the total additions and deductions, total

   wages paid each pay period, and date of payment and the pay period covered by

   payment.

         Where the employer’s records of work time are inaccurate or completely

   missing and the employee cannot offer convincing substitutes, the employee has

   carried out her burden if she proves that she has in fact performed work for which

   she has been improperly compensated and if she produces sufficient evidence to

   show the amount and extent of that work as a matter of just and reasonable

   inference. The burden then shifts to the employer to come forward with evidence

   of the precise amount of work performed or with evidence to negate the

   reasonableness of the inference to be drawn from the employee’s evidence. If the

   employer fails to produce such evidence, the employee may then be awarded

   damages even though the result be only approximate.

         In this case, Plaintiff claims that Defendants failed to keep and maintain

   adequate records of their hours and pay. Plaintiff also claims that Defendants’

   failure to keep and maintain adequate records has made it difficult for Plaintiff to



                                            22
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 23 of 49



   prove the exact amount of her claim. If you find that the Defendants failed to keep

   adequate time and pay records for the Plaintiff and that Plaintiff performed work

   for which Plaintiff should have been paid, the Plaintiff may recover a reasonable

   estimation of the amount of their damages. But to record this amount, the Plaintiff

   must prove by a preponderance of the evidence a reasonable estimation of the

   amount and extent of the work for which Plaintiff seeks.

         In this case, Defendants assert an affirmative defense that Plaintiff was an

   administrative employee, exempt from the overtime pay requirements of the

   FLSA. Even if the Plaintiff proves her claims by a preponderance of the evidence,

   the Defendants can prevail in this case if they prove the affirmative defense by a

   preponderance of the evidence.

         I caution you that the Defendants do not have to disprove the Plaintiff’s

   claims, but if the Defendants raise an affirmative defense, the only way they can

   prevail on that specific defense is if they prove that defense by a preponderance of

   the evidence.

         In this case, Defendants claim that Plaintiff was an administrative employee,

   exempt from the FLSA’s overtime provisions. To establish that Plaintiff is exempt

   under the administrative exemption, Defendants must prove each of the following

   facts by a preponderance of the evidence:

         An employee is an exempt administrative employee if:



                                            23
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 24 of 49



         (1) The employee is compensated on a salary or fee basis at a rate not less

                than $455 per week;

         (2) The employee’s primary duty is the performance of office or non-manual

                work directly related to the management or general business operations

                of the employer or the employer’s customers;

         (3) The employee’s primary duty includes the exercise of discretion and

                independent judgment with respect to matters of significance.

         The Parties agree that, during the relevant time period, Plaintiff was

   compensated on a salary basis at a rate not less than $455 per week. Therefore, you

   need only decide whether the Defendants have proven by a preponderance of the

   evidence the remaining two factors.

         To qualify for exemption, an employee’s “primary duty” must be the

   performance of exempt work. The term "primary duty" means the principal, main,

   major or most important duty that the employee performs. Determination of an

   employee's primary duty must be based on all the facts in a particular case, with

   the major emphasis on the character of the employee's job as a whole. Factors to

   consider when determining the primary duty of an employee include, but are not

   limited to:

      ( 1) the relative importance of the exempt duties as compared with other types

   of duties;



                                               24
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 25 of 49



      (2) the amount of time spent performing exempt work;

      (3) the employee's relative freedom from direct supervision; and

      (4) the relationship between the employee's salary and the wages paid to other

   employees for the kind of nonexempt work performed by the employee.

         The amount of time spent performing exempt work can be a useful guide in

   determining whether exempt work is the primary duty of an employee. Thus,

   employees who spend more than 50 percent of their time performing exempt work

   will generally satisfy the primary duty requirement. Time alone, however, is not

   the sole test, and nothing in this section requires that exempt employees spend

   more than 50 percent of their time performing exempt work. Employees who do

   not spend more than 50 percent of their time performing exempt duties may

   nonetheless meet the primary duty requirement if the other factors support such a

   conclusion.

         Thus, for example, assistant managers in a retail establishment who perform

   exempt executive work such as supervising and directing the work of other

   employees, ordering merchandise, managing the budget and authorizing payment

   of bills may have management as their primary duty even if the assistant managers

   spend more than 50 percent of the time performing nonexempt work such as

   running the cash register. However, if such assistant managers are closely

   supervised and earn little more than the nonexempt employees, the assistant



                                           25
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 26 of 49



   managers generally would not satisfy the primary duty requirement.

         The phrase "directly related to the management or general business

   operations" refers to the type of work performed by the employee. To meet this

   requirement, an employee must perform work directly related to assisting with the

   running or servicing of the business, as distinguished, for example, from working

   on a manufacturing production line or selling a product in a retail or service

   establishment.

         Work directly related to the management or general business operations

   includes, but is not limited to, work in functional areas such as:

         (1) tax;

         (2) finance;

         (3) accounting;

         (4) budgeting;

         (5) auditing;

         (6) insurance;

         (7) quality control;

         (8) purchasing;

         (9) procurement;

         (10) advertising;

         (11) marketing;



                                             26
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 27 of 49



         (12) research;

         (13) safety and health;

         (14) personnel management;

         (15) human resources;

         (16) employee benefits;

         (17) labor relations;

         (18) public relations;

         (19) government relations;

         (20) computer network;

         (21) internet and database administration;

         (22) legal and regulatory compliance; and

         (23) similar activities.


         It is not necessary that Plaintiffs perform work in all of the functional areas

   listed above in order to qualify as exempt. In general, the exercise of discretion and

   independent judgment involves the comparison and the evaluation of possible

   courses of conduct, and acting or making a decision after the various possibilities

   have been considered. The term "matters of significance" refers to the level of

   importance or consequence of the work performed.

         Factors to consider when determining whether an employee exercises

   discretion and independent judgment with respect to matters of significance


                                             27
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 28 of 49



   include, but are not limited to:

         (1) whether the employee has authority to formulate, affect, interpret, or

             implement management policies or operating practices;

         (2) whether the employee carries out major assignments in conducting the

             operations of the business;

         (3) whether the employee performs work that affects business operations to a

             substantial degree, even if the employee's assignments are related to

             operation of a particular segment of the business;

         (4) whether the employee has authority to commit the employer in matters

             that have significant financial impact;

         (5) whether the employee has authority to waive or deviate from established

             policies and procedures without prior approval;

         (6) whether the employee has authority to negotiate and bind the company

             on significant matters;

         (7) whether the employee provides consultation or expert advice to

             management;

         (8) whether the employee is involved in planning long- or short-term

             business objectives;

         (9) whether the employee investigates and resolves matters of significance

             on behalf of management; and



                                             28
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 29 of 49



         (10) whether the employee represents the company in handling complaints,

            arbitrating disputes or resolving grievances. It is not necessary for the

            Plaintiff to exercise discretion and independent judgment in all of these

            areas listed above in order to qualify as exempt.


         The exercise of discretion and independent judgment implies that the

   employee has authority to make an independent choice, free from immediate

   direction or supervision. However, employees can exercise discretion and

   independent judgment even if their decisions or recommendations are reviewed at

   a higher level. Thus, the term "discretion and independent judgment" does not

   require that the decisions made by an employee have a finality that goes with

   unlimited authority and a complete absence of review. The decisions made as a

   result of the exercise of discretion and independent judgment may consist of

   recommendations for action rather than the actual taking of action. The fact that an

   employee's decision may be subject to review and that upon occasion the decisions

   are revised or reversed after review does not mean that the employee is not

   exercising discretion and independent judgment. For example, the policies

   formulated by the credit manager of a large corporation may be subject to review

   by higher company officials who may approve or disapprove these policies. The

   management consultant who has made a study of the operations of a business and

   who has drawn a proposed change in organization may have the plan reviewed or

                                            29
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 30 of 49



   revised by superiors before it is submitted to the client.

         A job title alone is insufficient to establish the exempt status of an employee.

   The exempt or non-exempt status of any particular employee must be determined

   on the basis of whether the employee’s salary and duties meet the requirements of

   the regulations in this instruction.

         If you find by a preponderance of the evidence that Plaintiff is an exempt

   administrative employee, you will not decide the issue of Plaintiff’s damages. But,

   if you find that Plaintiff is not an exempt employee, you must decide the issue of

   Plaintiff’s damages.



   AUTHORITIES:

   11th Circuit Pattern Jury Instruction (Civil Cases) 2013, 4.14. (MODIFIED); 29
   C.F.R.§ 541.200; Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946)
   11th Circuit Pattern Jury Instruction (Civil Cases) 2013, 4.14. (MODIFIED);
   Quoting the Published opinion of Maria Teresa Davila v. Maria Claudia Menendez
   and Rudolfo Menendez, In the United States Court of Appeals (11th Circuit,
   6/10/13), No. 12-11049, D.C. Docket No. 1:10-cv-21282-TEB, specifically
   McLaughlin v. Richland Shoe Co., 486 U.S. 128 S. Ct. 1677 (1988); 29 C.F.R.
   §578.3(c)(1); 5 C.F.R. §551.104.


         GIVEN AS REQUESTED                        _____________________
         GIVEN AS MODIFIED                         _____________________
         REFUSED                                   _____________________
             WITHDRAWN                             _____________________




                                              30
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 31 of 49



                      PROPOSED JURY INSTRUCTION NO. 5
                           Calculation of Hourly Pay
         “If the employee is employed solely on a weekly salary basis, his regular

   hourly rate of pay, on which time and a half must be paid, is computed by dividing

   the salary by the number of hours which the salary is intended to compensate. If an

   employee is hired at a salary of $182.70 and if it is understood that this salary is

   compensation for a regular workweek of 35 hours, the employee's regular rate of

   pay is $182.70 divided by 35 hours, or $5.22 an hour, and when he works overtime

   he is entitled to receive $5.22 for each of the first 40 hours and $7.83 (one and one-

   half times $5.22) for each hour thereafter. If an employee is hired at a salary of

   $220.80 for a 40–hour week his regular rate is $5.52 an hour.”



   AUTHORITIES:

   Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1268-69 (11th Cir. 2008).

         GIVEN AS REQUESTED                    _____________________
         GIVEN AS MODIFIED                _____________________
         REFUSED                          _____________________
         WITHDRAWN




                                             31
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 32 of 49




                     PROPOSED JURY INSTRUCTION NO. 21
                      Lump Sum “Overtime Pay” Not Permitted

         A premium in the form of a lump sum which is paid for work performed

   during overtime hours without regard to the number of overtime hours worked

   does not qualify as an overtime premium even though the amount of money may

   be equal to or greater than the sum owed on a per hour basis.

         For example, an agreement that provides for the payment of a flat sum of

   $75 to employees who work on Sunday does not provide a premium which will

   qualify as an overtime premium, even though the employee's straight time rate is

   $5 an hour and the employee always works less than 10 hours on Sunday.

   Likewise, where an agreement provides for the payment for work on Sunday of

   either the flat sum of $75 or time and one-half the employee's regular rate for all

   hours worked on Sunday, whichever is greater, the $75 guaranteed payment is not

   an overtime premium.

         Where extra compensation is paid in the form of a lump sum for work

   performed in overtime hours, it must be included in the regular rate and may not be

   credited against statutory overtime compensation due.

   Authority: 29 C.F.R. § 778.310
   GIVEN: _________________________
   GIVEN AS MODIFIED: _______________
   WITHDRAWN: _____________________
   REFUSED: ______________________


                                            32
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 33 of 49




                    PROPOSED JURY INSTRUCTION NO. 22
                       Retroactive Payments Prohibited

         Defendants were required to pay Plaintiff overtime and minimum wages as

   required by law. However, Defendants were not permitted to retroactively deem

   salary payments as minimum wages and/or overtime pay.

   Authority: Cash v. Conn Appliances, Inc., 2 F.Supp.2d 884, 903 (E.D. Tex.
   1997), citing 29 C.F.R. 778.114.
   GIVEN: _________________________
   GIVEN AS MODIFIED: _______________
   WITHDRAWN: _____________________
   REFUSED: ______________________




                                        33
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 34 of 49



                     PROPOSED JURY INSTRUCTION NO. 6
                                Work Time

         “Work” is defined by the Fair Labor Standards Act as physical or mental

   exertion (whether burdensome or not) controlled or required by the employer and

   pursued necessarily and primarily for the benefit of the employer and his business.

   Permitting an employee to engage in an activity is considered “work” under the

   FLSA. Only time spent primarily benefiting the employer is compensable, that is,

   counts towards determining how many hours Plaintiff worked in a given week for

   determining whether Plaintiff is owed any wages. Whether time is spent

   predominantly for the employer’s benefit or for the employee’s is a question

   dependent upon all the circumstances of the case.

   AUTHORITIES:


   29 U.S.C. 203 (e)(1); Tennessee Coal, Iron & R. Co. v. Muscoda Local No. 123,
   321thU.S. 590 (1944); Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,th1344
   (11 Cir. 2007); Avery v. City of Alladega, Ala., 24 F.2d 1337, 1345 (11 Cit.
   1994); Armour& Co. v. Wantock, 323 U.S. 126 (1944) and Skidmore v. Swift &
   Co., 323 U.S. 134 (1944).


         GIVEN AS REQUESTED                   _____________________
         GIVEN AS MODIFIED               _____________________
         REFUSED                         _____________________
         WITHDRAWN                       _____________________




                                           34
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 35 of 49




                     PROPOSED JURY INSTRUCTION NO. 7
                    EMPLOYEE STANDBY OR WAITING TIME

         “Stand-by” time or “waiting” time is compensable under the FLSA if it is in

   furtherance of the employer’s business objectives. Time spent waiting for an

   assignment may or may not count toward hours worked, depending on all of the

   circumstances.   In making this determination, you must decide whether the

   Plaintiff was “waiting to be engaged,” which is not compensable working time; or

   whether Plaintiff was “engaged to be waiting” which is working time. The key to

   determining whether the Plaintiffs were “waiting to be engaged” or “engaged to be

   waiting” is whether they were able to use the waiting time predominantly for the

   employer’s benefit. “Whether time is spent predominantly for the employer’s

   benefit or for the employee’s is a question dependent upon all the circumstances of

   the case.”

   AUTHORITIES:


   29 C.F.R. §§ 785.14-17; See Armour& Co. v. Wantock, 323 U.S. 126, 133 (1944)
   (“predominantly”); Birdwell v. City of Gadsden, 970 F.2d 802, 810 (11th Cir.
   1992); Skidmore v. Swift & Co., 323 U.S. 134 (1944)


         GIVEN AS REQUESTED                   _____________________
         GIVEN AS MODIFIED               _____________________
         REFUSED                         _____________________
         WITHDRAWN                       _____________________



                                           35
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 36 of 49



                     PROPOSED JURY INSTRUCTION NO. 8
                     (EMPLOYEE PERMITTED TO WORK)

   Permitting an employee to engage in an activity is considered “work” under the

   FLSA and FMWA.

   AUTHORITY:
   29 U.S.C. 203 (e)(1)

         GIVEN AS REQUESTED                  _____________________
         GIVEN AS MODIFIED              _____________________
         REFUSED                        _____________________
         WITHDRAWN                      _____________________




                                           36
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 37 of 49



                     PROPOSED JURY INSTRUCTION NO. 9
                     (“COMPENSABLE TIME” INCLUSIVE)

   “Compensable time” includes far more than the time that the employee spends

   engaged in active labor.

   AUTHORITIES:
   Armour& Co. v. Wantock, 323 U.S. 126 (1944) and Skidmore v. Swift & Co., 323
   U.S. 134 (1944)

         GIVEN AS REQUESTED                 _____________________
         GIVEN AS MODIFIED             _____________________
         REFUSED                       _____________________
         WITHDRAWN                     _____________________




                                          37
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 38 of 49



                   PROPOSED JURY INSTRUCTION NO. 10
               RIGHTS TO OVERTIME WAGES NON-WAIVABLE
         An individual employee’s rights for overtime compensation under the Fair

   Labor Standards Act cannot be abridged by contract or otherwise waived by the

   employee.

   AUTHORITIES:

   Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728 (U.S. 1981)
   Baker et.al. v. Barnard Construction Co. et.al., 146 F.3d 1214 (10th Cir. 1998)



         GIVEN AS REQUESTED                   _____________________
         GIVEN AS MODIFIED               _____________________
         REFUSED                         _____________________
         WITHDRAWN                       _____________________




                                            38
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 39 of 49



                          PROPOSED JURY INSTRUCTION 12
                              (Rest Time and Meal Time)

         Rest periods of short duration, running from 5 minutes to about 20 minutes,

   are common in industry. They promote the efficiency of the employee and are

   customarily paid for as working time. They must be counted as hours worked.

   Compensable time of rest periods may not be offset against other working time

   such as compensable waiting time or on-call time.

         Under the FLSA and FMWA, bona fide meal periods are not compensable

   work time. A bona fide meal period ordinarily lasts 30 minutes or more. In

   contrast, short periods away from work, commonly known as break periods, are

   compensable work time.

         To qualify as bona fide meal periods, the employee must be relieved from

   duty. An employee is relieved from duty when the employee’s time is not spent

   predominantly for the benefit of the employer. In other words, if during meal

   periods the employee’s time and attention are primarily occupied by a private or

   personal pursuit, such as relaxing or eating, then the employee is relieved from

   duty. On the other hand, if during meal periods the employee’s time or attention is

   taken up principally by work responsibilities that prevent the employee from

   comfortably and adequately passing the meal time, then the employee has not been

   relieved from duty.




                                           39
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 40 of 49



         An employee is not denied a bona fide meal period by being restricted to the

   employer’s premises, if the employee is otherwise relieved of duties during the

   meal period. An employee is not denied a bona fide meal period by being on-call

   with some limited duties, if the employee otherwise spends his time and attention

   predominantly in pursuit of personal or private interests.

   AUTHORITIES:

   29 C.F.R. § 785.18; Bates v. Dept. of Corrections of the State of Kansas, 81 F.3d
   1008, 1010-11 (10th Cir. 1996); 29 C.F.R. §785.19. McNamara, Southerland,
   Federal Employment Jury Instructions (2011).

         GIVEN AS REQUESTED                    _____________________
         GIVEN AS MODIFIED                _____________________
         REFUSED                          _____________________
         WITHDRAWN                        _____________________




                                             40
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 41 of 49



                        INSTRUCTION NO. 14
           “EMPLOYER” DEFINED BROADLY UNDER THE FLSA
          TO DETERMINE EMPLOYER-EMPLOYEE RELATIONSHIP

         Under the Fair Labor Standards Act, the term “employer” is defined more

   broadly than the term would be interpreted in traditional common law application

   in order to meet the remedial purposes behind the Fair Labor Standards Act.

   Liability as an individual employer may be found even if control is restricted or

   exercised only occasionally as such does not diminish the significance of the

   existence of such control.

         You must make a determination as to whether the evidence demonstrates

   that the individual Defendant wasPlaintiff’s employer during the relevant

   employment period.

         The Parties agree however that the Corporate Defendantswere Plaintiff’s

   employers during the relevant employment period, and you should consider that

   established.

   AUTHORITIES:

   Falk v. Brennan, 414 U.S. 190 (1973); McLaughlin v. Seafood, Inc., 867 F.2d 875
   (5th Cir. 1989); Dole v. Elliot Travel & Tours, Inc., 942 F.2d 962 (6th Cir. 1991);
   Olivas v. A Little Havana Check Cash, Inc., 324 Fed. Appx. 839, 846 (11th Cir.
   Fla. 2009).

                                                 GIVEN:
                                                 GIVEN AS MODIFIED:
                                                 WITHDRAWN:
                                                 REFUSED:




                                            41
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 42 of 49



                         INSTRUCTION NO. 15
             “EMPLOYER” DEFINED BROADLY UNDER THE FLSA

         Under the Fair Labor Standards Act, the term “Employer” is defined more

   broadly than the term would be interpreted in traditional common law application

   in order to meet the remedial purposes behind the Fair Labor Standards Act.

   AUTHORITIES:

   Falk v. Brennan, 414 U.S. 190 (1973); McLaughlin v. Seafood, Inc., 867 F.2d 875
   (5th Cir. 1989); Dole v. Elliot Travel & Tours, Inc., 942 F.2d 962 (6th Cir. 1991).

                                                 GIVEN:
                                                 GIVEN AS MODIFIED:
                                                 WITHDRAWN:
                                                 REFUSED:




                                            42
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 43 of 49



                                INSTRUCTION NO. 16
                               SEVERAL EMPLOYERS

         Several employers may be liable for an employee’s overtime wages under

   the Fair Labor Standards Act.

   AUTHORITIES:

   Dole v. Elliot Travel & Tours, Inc., 942 F.2d 962 (6th Cir. 1991).
                                                 GIVEN:
                                                 GIVEN AS MODIFIED:
                                                 WITHDRAWN:
                                                 REFUSED:




                                            43
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 44 of 49



                               INSTRUCTION NO. 17
                          INDIRECT EMPLOYER DEFINED

         Any person who acts indirectly in the interest of the Plaintiffs employer(s) in

   relation to the Plaintiff for the relevant time period by paying Plaintiff’s wages

   and/or directing Plaintiff’s work is considered to be an employer under the Fair

   Labor Standards Act.

   AUTHORITY:
   29 U.S.C. 203 (d)
                                                 GIVEN:
                                                 GIVEN AS MODIFIED:
                                                 WITHDRAWN:
                                                 REFUSED:




                                            44
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 45 of 49



                      PROPOSED JURY INSTRUCTION NO. 18

      DUTY TO DELIBERATE WHEN ONLY THE PLAINTIFFS CLAIMS
                          DAMAGES

         Of course, the fact that I have given you instructions concerning the issue of

   Plaintiffs damages should not be interpreted in any way as an indication that I

   believe that the Plaintiff should, or should not, prevail in this case.

         Any verdict must be unanimous - in other words, you must all agree. Your

   deliberations are secret; and you’ll never have to explain your verdict to anyone.

         Each of you must decide the case for yourself, but only after fully

   considering the evidence with the other jurors. So you must discuss the case with

   one another and try to reach an agreement. While you’re discussing the case, don’t

   hesitate to reexamine your own opinion and change your mind if you become

   convinced that you were wrong. But don’t give up your honest beliefs just because

   others think differently or because you simply want to get the case over with.

         Remember that, in a very real way, you’re judges - judges of the facts. Your

   only interest is to seek the truth from the evidence in the case.



   Source: 3.8.1, Eleventh Circuit Pattern Jury Instructions 2013




                                              45
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 46 of 49



                 JOINT PROPOSED JURY INSTRUCTION NO. 19

                         ELECTION OF FOREPERSON
                      EXPLANATION OF VERDICT FORMS

         It’s my duty to instruct you on the rules of law that you must use in deciding

   this case. When I have finished, you will go to the jury room and begin your

   discussions, sometimes called deliberations. When you get to the jury room,

   choose one of your members to act as foreperson. The foreperson will direct your

   deliberations and speak for you in court.

         A verdict form has been prepared for your convenience.

                                    [Explain verdict]

         Take the verdict form with you to the jury room. When you’ve all agreed on

   the verdict, your foreperson must fill in the form, sign it and date it. Then you’ll

   return to the courtroom.

         If you wish to communicate with me at any time, please write down your

   message or question and give it to the court security officer. The court security

   officer will bring it to me and I’ll respond as promptly as possible - either in

   writing or by talking to you in the courtroom. Please understand that I may have to

   talk to the lawyers and the parties before I respond to your question or message, so

   you should be patient as you await my response. But I caution you not to tell me

   how many jurors have voted one way or the other at that time. That type of

   information should remain in the jury room and not be shared with anyone,

                                               46
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 47 of 49



   including me, in your note or question.

   Pattern Jury Instructions, Civil Cases, U.S. Eleventh Circuit; Instruction No. 1.1
   and 3.1 (2014).

         GIVEN AS REQUESTED                    _____________________
         GIVEN AS MODIFIED                _____________________
         REFUSED                          _____________________
         WITHDRAWN                        _____________________




                                             47
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 48 of 49



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 17-20186-CIV-JEM

   GLORIDELFA BARRIOS and all others    )
   similarly situated under 29 U.S.C. 216(b),
                                        )
                                        )
                  Plaintiff,            )
         vs.                            )
                                        )
   SOLASI ACCOUNTING & TAX ADVICE & )
   DESIGN OF THE WORDS IN DARK BLUE )
   AT LEFT SIDE HAS A CIRCLE COLORED )
   BLUE, PURPLE AND GREEN LIGHT a/k/a )
   SOLASI, et al.                       )
                                        )
                  Defendants.           )
   ____________________________________ )

                          PLAINTIFFS’ PROPOSED VERDICT FORM

   Do you find from a preponderance of the evidence that:

                                        I.OVERTIME WAGES

   1. That the Defendant(s) failed to pay Plaintiff overtime wages required by law?
                  Yes ________ No ________

    [Note: If your answer is Yes, you need to determine the dollar amount below].

                              II.DAMAGES AS TO OVERTIME WAGES

   2. That Plaintiff should be awarded $__________ as overtime wages.
                                         III.MINIMUM WAGES

   3. That the Defendant(s) failed to pay Plaintiff the applicable minimum wage pay required by
      law?

                  Yes ________ No ________

   [Note: If your answer is Yes, you need to determine the dollar amount below].



                                                  48
Case 1:17-cv-20186-JEM Document 148 Entered on FLSD Docket 02/18/2020 Page 49 of 49



                               IV.DAMAGES AS TO MINIMUM WAGES

   4. That Plaintiff should be awarded $__________ as the Plaintiff’s minimum wages for which
      she was unpaid by Defendants.

              [Note: Please proceed to the following question.]

                                          V.WILLFULNESS

   7. That the Defendants knew or showed reckless disregard as to whether the FLSA and FLMWA

   prohibited their conduct.

                           Yes ________ No ________

                  [Note: Proceed to the next question regardless of your answer].

                                      VI.EMPLOYER STATUS

   8. That individual Defendant SOPHIA LACAYO was the Plaintiff’s employer during the

   relevant time period?

                           Yes ________ No ________

                  [Note: Proceed to the next question regardless of your answer].

   SO SAY WE ALL.

                                               ______________________________
                                               JURY FOREPERSON
                                               ____________________
                                               DATE




                                                  49
